NOT PRECEDENTIAL
       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 12-1747
                    _____________

           UNITED STATES OF AMERICA

                           v.

                   MELISSA HICKS,

                          Appellant
                   _______________

     On Appeal from the United States District Court
        for the Western District of Pennsylvania
                 (D.C. No. 05-cr-00019-1)
       District Judge: Hon. Maurice B. Cohill, Jr.
                    _______________

       Submitted Under Third Circuit LAR 34.1(a)
                   January 10, 2013

Before: RENDELL, FISHER, and JORDAN, Circuit Judges.

               (Filed: January 14, 2013)
                   _______________

              OPINION OF THE COURT
                  _______________
JORDAN, Circuit Judge.

       Melissa Hicks 1 appeals an order by the United States District Court for the

Western District of Pennsylvania revoking her supervised release and sentencing her to

60 months’ imprisonment. For the following reasons, we will affirm.

I.     Background

       Hicks has had a remarkable criminal career, with more than 40 convictions for

theft, forgery, and related crimes since her first conviction at the age of 20. Most

recently, on May 3, 2006, she pled guilty in the United States District Court for the

Western District of Pennsylvania to one count of conspiracy to defraud the United States,

in violation of 18 U.S.C. § 371 (Count 1); eight counts of possessing counterfeit

securities, in violation of 18 U.S.C. § 513(a) (Counts 2-9); and one count of possession of

five or more identification documents with the intent to use them unlawfully, in violation

of 18 U.S.C. § 1028(a)(3) (Count 10). Those charges arose from Hicks’s repeated efforts

to purchase merchandise through identity theft and the use of fraudulent checks, and they

resulted in a sentence of 60 months’ imprisonment for Counts 2-9 and 30 months’

imprisonment for Counts 1 and 10, all to be served concurrently. The District Court also

sentenced Hicks to a three-year term of supervised release and ordered her to pay

$15,751.87 in restitution.

       On September 12, 2010, Hicks concluded her prison sentence and began her

period of supervised release. Seventeen months later, on February 10, 2012, she was

       1
           Hicks’s legal name is now Roiann Johnson.

                                             2
arrested in Tennessee after a search of the car in which she was a passenger uncovered

evidence of identity theft and other fraudulent activity. Specifically, investigating

officers discovered a wallet containing 60 different drivers’ licenses, Social Security

cards, and other identification documents in a suitcase in the trunk of the car. In addition,

they found a shoe box containing various W-2 forms, birth certificates, and checks, again

in the names of many different individuals. The box also contained handwritten lists of

names, birth dates, Social Security numbers, and checking account numbers. After

providing contradictory statements to police and admitting to ownership of some of the

documents, Hicks was charged under Tennessee law with 60 counts of identity theft. The

driver of the vehicle, Ricardo Dutrieculle, was also arrested and was later discovered to

be a convicted felon.

       Five days later, the District Court issued a warrant for Hicks’s arrest due to

multiple violations of the terms of her supervised release. According to a petition filed

with the Court by Hicks’s probation officer, she had violated four different conditions of

her release, namely that (1) “[t]he defendant shall not commit another federal, state or

local crime”; (2) “the defendant shall not leave the judicial district without the permission

of the court or probation officer”; (3) “the defendant shall not associate with any persons

engaged in criminal activity and shall not associate with any person convicted of a

felony, unless granted permission to do so by the probation officer;” and (4) the




                                             3
defendant shall “refrain from any unlawful use of a controlled substance.” 2 (App. at 141-

42, 146.)

       On February 29, 2012, the District Court held a hearing to consider the possible

revocation of Hicks’s supervised release. At that hearing, Hicks conceded that she left

Pennsylvania without permission, in violation of the terms of her release, and that she had

used a controlled substance. She claimed that she had not, however, committed another

crime. She further argued that she had been unaware that Dutrieculle had a criminal

history, and she said that her cocaine use should not be considered a violation of

supervised release because her probation officer had already addressed that issue by

mandating substance abuse counseling.

       In response, the government presented evidence that Hicks was guilty of multiple

forms of fraud and identity theft. In addition to introducing into evidence the myriad

documents seized in the search, the government called three live witnesses: David Danko,

Hicks’s probation officer; Darren Earle, a Secret Service agent who investigated the

Tennessee incident; and David Anderchak, a Postal Inspector who had been conducting

an independent federal investigation of Hicks prior to her arrest. Officer Danko testified

regarding Hicks’s drug use and presented evidence that Dutrieculle was her neighbor,

suggesting that she likely knew of his criminal record. Agent Earle described his

investigation of the Tennessee incident and explained that all three adults in the vehicle

initially provided false names to police, that Hicks claimed partial ownership over the

       2
        The first three of those alleged violations arose from the Tennessee incident.
The violation of the drug use restriction was based on Hicks’s testing positive for cocaine
on two occasions in 2011.
                                             4
suitcase in which the wallet containing the identification cards was discovered, and that

Hicks initially denied knowledge of the cards and documents but admitted to having

handled them once she was reminded that police could analyze them for fingerprints.

Inspector Anderchak then described a series of earlier incidents in Pennsylvania in which

Hicks attempted to deposit other people’s tax refund checks into her account with

Citizens Bank. The names on the checks, which were introduced into evidence, matched

the names on several of the cards seized during the Tennessee incident. Inspector

Anderchak also testified that he had contacted several of the individuals named on the

checks, all of whom denied having given Hicks permission to file a tax return on their

behalf, much less deposit their tax refunds into her account. 3

       Hicks raised a blanket objection to all of the evidence relating to those new

criminal offenses, citing due process concerns. She also sought a “standing objection to

all … statements that elicit hearsay.” (App. at 170.) The Court permitted the “standing

objection,” but admitted all of the government’s evidence, concluding that, due to the

nature of the revocation proceeding, it would “consider any evidence with respect to [the]

alleged violations in Tennessee.” (App. at 168-69). The Court also summarily denied a

renewed hearsay objection that Hicks made to Inspector Anderchak’s testimony

regarding the additional federal crimes.

       At the conclusion of the hearing, the Court agreed with the government that Hicks

had violated four different terms of her supervised released. One of those violations –

       3
         Hicks maintains that she is innocent of any criminal allegations, but does not
specifically dispute the accuracy of any of that evidence.

                                              5
Hicks’s commission of another crime – constituted a “Grade B” violation, 4 which

mandated revocation of her supervised release. U.S.S.G. §§ 7B1.1(a)(2), 7B1.3(a)(1) .

The Court then sentenced Hicks to a six-month term of imprisonment on each of her ten

original counts, to be served consecutively for a total of 60 months’ imprisonment. That

sentence was a significant upward departure from the United States Sentencing

Guidelines’ recommended range of 21 to 27 months’ imprisonment, U.S.S.G. § 7B1.4,

but it was well below the statutory maximum of two years per count, 18 U.S.C. §

3583(e)(3). 5 In reaching its decision, the Court considered the factors enumerated in 18

U.S.C. § 3553(a) and emphasized that Hicks’s history of recidivism demonstrated the

need for a lengthy prison term.

       This timely appeal followed.

II.    Discussion 6

       Hicks argues on appeal that the District Court erred by admitting unreliable

hearsay evidence, by concluding on insufficient evidence that she had violated the

conditions of her supervised release, and by imposing an unreasonable sentence. She

also claims that the overall evidentiary standard applied at the revocation hearing violated

her due process rights. We address each of those assertions in turn.



       4
           The other violations were all Grade C violations. U.S.S.G. § 7B1.1(a)(3).
       5
        The sentence was also below the government’s recommended sentence of one
year per original count, for a total of ten years’ imprisonment.
       6
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                              6
       A.       Reliability of the Hearsay Evidence

       As both parties agree, the Federal Rules of Evidence do not apply to proceedings

revoking supervised release, and thus hearsay evidence can be admissible in such

proceedings when the interest of justice so permits. Fed. R. Evid. 1101(d)(3); Fed. R.

Crim. Pro. 32.1(b)(1)(B)(iii); see also Morrissey v. Brewer, 408 U.S. 471, 489 (1972)

(concluding “letters, affidavits, and other material that would not be admissible in an

adversary criminal trial” can be admissible in a revocation hearing). But hearsay is not

categorically admissible, and “due process requires that supervised releasees retain at

least a limited right to confront adverse witnesses in a revocation hearing.” United States

v. Lloyd, 566 F.3d 341, 343-44 (3d Cir. 2009). To determine when hearsay evidence is

admissible, we have developed a balancing test that “consider[s] both the reliability of the

proffered hearsay and the cause why a witness is not produced.” Id. at 344. Although we

generally review a district court’s application of that test for abuse of discretion, if the

district court “made no attempt to conduct the analysis” we review the admissibility of

hearsay evidence de novo. Id. Here, the District Court denied Hicks’s objections and

admitted all of the government’s evidence, without any stated analysis of the defendant’s

right to confrontation. 7 We therefore review the admissibility of the contested evidence

de novo.


       7
           The District Court’s discussion of its evidentiary rulings was as follows:

                I think this is a different kind of a proceeding. It’s not unlike
                where the government may bring a criminal charge and at the
                same time bring a civil charge for a violation of someone’s
                civil rights where the basic charge is the same. I think maybe
                                                7
       Under the Lloyd balancing test, the government must typically “provide good

cause for a hearsay declarant’s absence” in order to justify denial of a defendant’s right to

confrontation. Id. at 345. Lloyd rejected, however, “a per se rule that a district court’s

failure to explicitly address cause amounts to reversible error in all cases.” Id. Rather,

we recognized that “[i]n some cases, the [defendant’s] interest in confrontation may be

overwhelmed by the hearsay’s reliability such that the government need not show cause

for a declarant’s absence.” Id. In determining whether that threshold is met, the relevant

inquiry is whether the indicia of reliability rise to such a level that the defendant

effectively has no legitimate interest in confronting the absent witness. Id. Indicia of

reliability include whether the hearsay is “given under oath, replete with detail, or

supported by corroborating evidence.” Id. (citations omitted). On the other hand,

hearsay is unreliable when it “reflect[s] an adversarial relationship with the accused or

contain[s] multiple layers of hearsay.” Id. (citations omitted).

       During her revocation hearing, Hicks made a blanket objection to “all …

statements that elicit hearsay,” which the District Court denied. (App. at 170.) On

appeal, she reiterates that generalized objection, but specifically challenges the

admissibility of only two categories of out-of-court statements, both of which she also

specifically objected to during the hearing. Namely, she objects to statements made by a


              that analogy would apply here. So I’m going to consider any
              evidence with respect to alleged violations in Tennessee.

(App. at 168-69.) While that statement is not perfectly akin to the erroneous assumption
in Lloyd that “hearsay is categorically admissible in revocation proceedings,” 566 F.3d at
344, it does not provide any analysis of why the hearsay here should be permitted.
                                               8
Tennessee law enforcement officer and relayed by Secret Service Agent Earle regarding

the search of the vehicle, and statements made by bank employees and others who were

interviewed by Postal Inspector David Anderchak. 8 In denying Hicks’s objections to

testimony regarding those statements, the District Court did not consider whether there

was cause for the declarants’ absence, and the government did not suggest any possible

causes prior to this appeal. Therefore, in order for the statements to have been properly

admitted, they must be sufficiently reliable to “overwhelm” Hicks’s interest in

confronting the absent witness. Lloyd, 566 F.3d at 345. We turn, then, to whether each

of the contested categories of statements meets that reliability threshold.

              1.     Statements Relied on by Secret Service Agent Earle

       Hicks’s objection to the evidence uncovered in the Tennessee incident hinges on

Agent Earle’s lack of “first-hand knowledge of Ms. Hicks’ arrest and search of the car,”

and more specifically his lack of personal knowledge of the exact location in the car in

which the incriminating documents were found. (Appellant’s Opening Br. at 28; see also

id. at 29-31 (describing the importance of the location of the documents); id. at 33 (“The

       8
          Because of Hicks’s blanket objection to all of the testimony regarding her
alleged additional crimes, the government explains in its briefing why each piece of
evidence it presented either is not hearsay or is reliable under Lloyd. We do not conduct
the same comprehensive analysis because Hicks does not actually discuss the
admissibility of most of the evidence that Agent Earle and Inspector Anderchak
presented. For example, she raises no objection in her briefing (and made no specific
objection at the revocation hearing) to the admissibility of the seized documents
themselves. Despite the District Court’s recognition of Hicks’s “standing objection” to
all of the evidence presented, we do not need to examine on appeal the admissibility of
evidence that Hicks has never specifically challenged. See John Wyeth & Bro. Ltd. v.
CIGNA Int’l Corp., 119 F.3d 1070, 1076 (3d Cir. 1997) (“[A]rguments raised in passing
(such as, in a footnote), but not squarely argued, are considered waived.”)

                                              9
agent could not state where [the documents] were in the car, where they were located in

relation to the occupants or where they were among the personal belongings of the five

occupants.”).) Agent Earle learned of the seizure of the documents and of the

circumstances of the search from his conversations with Detective Chad Ownby, the

Tennessee Sheriff’s Deputy who conducted the search, and from an affidavit made by the

Detective on the day of Hicks’s arrest. As the government concedes, Detective Ownby’s

affidavit and his statements to Agent Earle are hearsay, and thus they must meet the

Lloyd requirements to have been properly admitted.

       In Lloyd, we explained that evidence is generally reliable if it is “given under oath,

replete with detail, or supported by corroborating evidence.” 566 F.3d at 345 (citations

omitted). Detective Ownby’s affidavit has all of those indicia of reliability. First, it was

given under oath, and Hicks suggests no reason to question Detective Ownby’s

truthfulness. Cf. id. (identifying an adversarial relationship between the declarant and the

accused that called into question the reliability of the statements). Second, it is relatively

detailed, including the specific types and numbers of documents discovered in the search

of the car. Third, and most importantly, the affidavit is corroborated by substantial

evidence. In statements she made directly to Agent Earle, Hicks herself corroborated that

the documents were found in the car and that she possessed at least some of them. 9 (See,

e.g., App. at 185 (describing how Hicks claimed ownership of some of the documents).)


       9
         To the extent that Hicks contests the admissibility of her statements to Agent
Earle, they are statements by a party opponent and are thus excluded from the hearsay bar
by Federal Rule of Evidence 801(d).

                                              10
Moreover, the documents themselves provide powerful corroboration of Detective

Ownby’s suggestions in his affidavit that they were located in the car and possibly

belonged to Hicks. Several of the credit cards and other identification cards seized in the

search bore the same names as those on the tax refund checks that Hicks had deposited a

few weeks earlier, and other seized documents were issued in names that Hicks had

previously assumed. That corroborating evidence and the other indicia of reliability

make Detective Ownby’s affidavit highly reliable, such that Hicks has no significant

interest in cross-examining him regarding the exact locations in which he found the

documents. 10 See Lloyd, 566 F.3d at 345 (“In some cases, the [defendant’s] interest in

confrontation may be overwhelmed by the hearsay’s reliability such that the government

need not show cause for a declarant’s absence.”).

        Detective Ownby’s additional statements outside of his affidavit are similarly

reliable. Based on his conversations with the Detective, Agent Earle testified that the

majority of the seized cards were found in a “pink and orange wallet” located in a

suitcase in the trunk filled with female clothing, and that the remainder of the documents

were in a shoe box in the trunk. (App. at 182.) Hicks does not challenge the accuracy of

that testimony, but rather argues that she should have had an opportunity to rebut its

       10
          Hicks argues that the affidavit is unreliable because it “contain[s] multiple
layers of hearsay.” (Appellant’s Opening Br. at 30.) Most of the affidavit consists of
Detective Ownby’s personal observations, which do not constitute hearsay within
hearsay. Although some statements within it are based on Hicks’s out-of-court
statements to the Detective, (see, e.g., App. at 234 (including statements such as “Ms.
Hicks and Mr. Dutrieculle shared a piece of luggage,” which is based on an earlier
statement by Hicks)), those are also not hearsay because Hicks is a party opponent. Fed.
R. Evid. 801(d). Thus, none of the parts of the affidavit relied on by Agent Earle contain
multiple layers of hearsay.
                                            11
implications through a cross-examination of Detective Ownby. Just as with the affidavit,

however, that interest in confronting the declarant is overwhelmed by the reliability of the

evidence. Although Detective Ownby’s statements were not under oath, they are

substantially corroborated by other evidence. Hicks discussed the pink and orange wallet

and the shoe box of documents directly with Agent Earle, and she never disputes that

they were found in the trunk of the car in which she was a passenger. Hicks has not

pointed to any circumstances undermining the reliability of the statements, other than

Agent Earle’s lack of personal knowledge of the underlying facts. See Lloyd, 566 F.3d at

345 (describing potential indicia of unreliability). Detective Ownby’s statements

describing his search are, in sum, highly reliable, and Agent Earle’s testimony regarding

them was properly admitted. 11

              2.     Statements Relied on by Postal Inspector David Anderchak

       Hicks also objects to Postal Inspector David Anderchak’s testimony regarding

Hicks’s alleged scheme to deposit other people’s tax refund checks into her bank account.

Specifically, Hicks maintains that the government should have presented as live


       11
          Fundamentally, Hicks’s objections to the evidence of the Tennessee incident
relate more to its sufficiency than to its reliability. For example, she emphasizes that
“[t]he documents and identification cards were not found on [her] person … or in an area
of the car that was exclusive to her.” (Appellant’s Opening Br. at 29.) That assertion is
indisputably true; no evidence – hearsay or otherwise – is to the contrary. That fact,
however, does not make descriptions of where the evidence was found (namely, in a
wallet in a suitcase and in a shoe box in the trunk of the car) inadmissible. Rather, as
Hicks’s attorney asserted during her cross-examination of Agent Earle, the fact that
documents were found in the trunk leaves open the possibility that the documents
belonged to one of the other people in the vehicle. Whether the evidence as a whole is
persuasive enough to effectively rule out that possibility is a question of sufficiency, not
of admissibility, and is addressed herein, see infra Part II.B.
                                             12
witnesses the bank employees and the individuals whose refund checks Hicks tried to

deposit, rather than only providing Inspector Anderchak’s descriptions of his

conversations with those individuals. The government responds that only a small part of

Inspector Anderchak’s testimony was actually hearsay, and that the rest of the evidence

in the record corroborated those out-of-court statements such that they were reliable

enough to be admissible.

       We agree that all of the contested hearsay evidence is substantially corroborated

by other evidence. The statements by bank employees consisted of an email summary of

numerous checks that Hicks tried to deposit and a description of one particular incident in

which Hicks and another woman attempted to cash a check made out to “Markeyla

Tompkins,” using fraudulent identification. The email summary is corroborated by the

checks themselves and by surveillance photos showing Hicks at Citizens Bank attempting

to deposit them. That evidence also corroborates the description of the Markeyla

Tompkins impersonation, as does Hicks’s own admission that she deposited Tompkins’s

check into her account. Furthermore, although the individuals whose tax refund checks

Hicks deposited (or tried to deposit) were not presented as witnesses at the proceeding,

Inspector Anderchak testified that they all denied that they had given Hicks permission to

file tax returns on their behalf, which is supported inferentially by Hicks’s own statement

to Agent Earle that she did not file tax returns for those individuals. Given those

substantial indicia of reliability, Inspector Anderchak’s testimony was also properly

admitted into evidence.



                                            13
       B.     Sufficiency of the Evidence of the Supervised Release Violations 12

       Hicks next claims that the evidence presented at the revocation proceeding was

insufficient to establish her alleged violations. Although the District Court needed only

to find by a preponderance of the evidence that she violated the conditions of her release,

18 U.S.C. § 3583(e)(3); see also United States v. Maloney, 513 F.3d 350, 354 (3d Cir.

2008), Hicks argues that the government has failed to meet even that lowered evidentiary

burden for any of her three contested violations. 13 She claims that she was “factually in

compliance” with the condition that she “refrain” from drug use because she complied

with her substance abuse program and, under the circumstances, “relapse and treatment

[were] to be expected.” (Appellant’s Opening Br. at 35.) With regard to the bar on

associating with a person “engaged in criminal activity,” she argues that the government

has not established that she knew that Dutrieculle had a criminal record or that he was

engaged in a criminal activity. (Id. at 36.) Finally, although Hicks concedes that “[t]he

government presented many pieces of identification … as well as documents pertaining

       12
          We review the District Court’s decision to revoke supervised release for abuse
of discretion. United States v. Maloney, 513 F.3d 350, 354 (3d Cir. 2008). Under that
standard, “the factual findings supporting that decision are reviewed for clear error; legal
issues are subject to de novo review.” Id.
       13
          As noted above, Hicks concedes, as she must, that she left the state without the
permission of her probation officer. Although even one violation of her supervised
release can sometimes be sufficient to justify revocation of supervised release, see United
States v. McCormick, 54 F.3d 214, 219 n.3 (5th Cir. 1995) (concluding that if there is an
“adequate basis” for revocation the reviewing court need not review the sufficiency of
other contested grounds), the District Court did not place significant weight on that
particular violation in reaching its decision. (See App. at 228-30 (emphasizing the Grade
B violation and Hicks’s new incidents of criminal conduct, and not mentioning her
departure from the state).) It was not by itself the basis for revocation, and we thus assess
the evidence of Hicks’s other alleged violations.
                                             14
to tax returns and banking,” and that those documents “may appear [suspicious] as a

group,” she argues that the government failed to demonstrate her possession of the

documents and thus did not establish by a preponderance of the evidence that she

committed another crime. (Id. at 37.)

       We disagree, and conclude that there is ample evidence to support each of Hicks’s

alleged violations. She cites no authority for her proposition that undergoing drug

treatment is equivalent to actually “refrain[ing] from any unlawful use of a controlled

substance,” as she was required to do under the terms of her supervised release. (App. at

141-42.) As to Hicks’s understanding of Dutrieculle’s criminal activities, even if she had

been unaware of his felony convictions, she knew he was “engaged in criminal activity”

due to his role in the Tennessee incident. (Id.) Hicks herself told police that Dutrieculle

was also in possession of the suitcase in which the identification cards were discovered,

and she claimed that he was the owner of the cards. Dutrieculle also provided a false

name when initially stopped. That evidence is sufficient for the District Court to

conclude that he was likely engaged in criminal activity alongside Hicks and that she

knew it.

       The government has also produced substantial evidence that Hicks committed

“another federal, state or local crime.” (Id.) It is a violation of Tennessee law to

knowingly possess a means of identification of another person without lawful authority

and with the intent to commit an unlawful activity. Tenn. Code § 39-14-150(b). Sixty

identification cards belonging to people other than Hicks were seized from a car in which

Hicks was a passenger. She claimed partial ownership of the suitcase in which they were

                                             15
discovered, she admitted to handling the cards, and several of the them bore the names of

people whose checks she had deposited into her checking account two months earlier.

That evidence is certainly sufficient to make it more likely than not that Hicks possessed

the cards. Once possession is established, her intent to commit an unlawful activity is

readily apparent. As Hicks admits, the sheer number of forms of identification found in

the car was suspicious. Moreover, Hicks provided a false name at the time of her arrest,

and she is an experienced identity thief. The District Court therefore cannot be said to

have abused its discretion in finding by a preponderance of the evidence that Hicks

committed another crime during her term of supervised release. 14

       C.     Reasonableness of the Sentence

       Hicks argues that her sentence of 60 months’ imprisonment, although “technically

legal,” is substantively unreasonable. (Appellant’s Opening Br. at 43-45.) She claims

that serving consecutive six-month sentences on each original count produces a total term

of imprisonment that is greater than necessary.

       When, as here, there is no procedural challenge to a district court’s sentence, “we

must give due deference to the district court’s determination,” and we will uphold the

sentence “unless no reasonable sentencing court would have imposed the same sentence

on that particular defendant for the reasons the district court provided.” United States v.

Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (internal quotation marks omitted). Here, the


       14
         Even if there had been insufficient evidence of a violation of Tennessee law, the
government produced substantial evidence that Hicks committed bank fraud, in violation
of 18 U.S.C. § 1344, by depositing other people’s tax refund checks.

                                             16
District Court considered the totality of the circumstances and concluded that a total

sentence of 60 months’ imprisonment “afford[s] adequate deterrence to criminal conduct

[and] protect[s] the public from further crimes of the defendant.” (App. at 229.) In light

of Hicks’s dozens of prior convictions on similar charges, we cannot say that no

reasonable sentencing court would have reached that conclusion.

       D.     Due Process Concerns

       Finally, Hicks claims that the overall evidentiary standard applied at the

revocation hearing violated her due process rights. 15 That assertion is based on her

contention that when a proceeding could result in a significant prison sentence, both due

process and “fundamental fairness” require protections similar to those provided at a

criminal trial. Specifically, Hicks argues that because she faced “a potential sentence of

up to 20 years,” she should have had the ability to confront her accusers, and the

government should have had to prove beyond a reasonable doubt that she violated the

terms of her supervised release. (Appellant’s Opening Br. at 42.) In Hicks’s view, by

only imposing a “preponderance of the evidence” burden of proof and by allegedly

denying her the right to confrontation, the District Court deprived her of her

constitutional right to due process under the Fifth and Sixth Amendments to the United

States Constitution.

       Although Hicks is correct that “a parolee’s liberty cannot be revoked without due

process,” Lloyd, 566 F.3d at 343, she disregards clear precedent defining the scope of that

       15
        We have plenary review over Hicks’s due process claims. See United States v.
Dees, 467 F.3d 847, 854 (3d Cir. 2006) (exercising plenary review over a criminal
defendant’s Fifth and Sixth Amendment challenges to his sentence).
                                            17
protection. In Morrissey v. Brewer, the Supreme Court held that a defendant in a parole

revocation proceeding does not enjoy “the full panoply of rights” due a criminal

defendant. 408 U.S. at 480. That diminished protection is justified by the government’s

“overwhelming interest in being able to return the individual to imprisonment without the

burden of a new adversary criminal trial if in fact he has failed to abide by the conditions

of his parole.” Id. at 483. Accordingly, we have concluded that a violation of supervised

release may be established “by a preponderance of the evidence standard rather than a

reasonable doubt standard,” Dees, 467 F.3d at 854, and we have identified a “limited

right to confrontation” of witnesses that can be “overwhelmed” when evidence is

sufficiently reliable, Lloyd, 566 F.3d at 343, 345. Hicks thus received all the process she

was due, and the District Court did not err in revoking her supervised release and re-

imprisoning her on her original counts of conviction.

III.   Conclusion

       For the forgoing reasons, we will affirm the revocation of supervised release and

the sentence imposed by the District Court.




                                              18